Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on April 7, 2022. Claims 406-411, 413-417 and 419-425 are currently pending. Claims 412 and 418 have been canceled, claims 406, 408, 409, 414, 415, 417, 422 and 423 have been amended by Applicant’s amendment filed on April 7, 2022. Claim 409 has been withdrawn from consideration by Applicants amendment filed on April 7, 2022. No claims were newly added. 
In response to the restriction requirement June 24, 2021 Applicant’s election without traverse of Group I, e.g, claims 406-423, drawn to a recombinant nucleic acid, was previously akwnoleged. 
Moreover, Applicants’ election without traverse of the following species was previously akwnoleged:
a. A species of a stimulatory domain from a CD3 epsilon chain for the first TCR subunit,
and a species of a stimulatory domain from a CD3 epsilon chain for the second TCR subunit.
b. A species of first antigen binding domain being an anti-CD19 binding domain, and a
species of second antigen binding domain being an anti-BCMA binding domain, reading on claim 413. Note that the previous office action at page 2 unintentionally stated, “Applicants’ election with traverse of the following species” rather than without traverse. The examiner appreciates the correction.

Claims 424-425 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 411-412 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected species, there being no allowable generic or linking claim The requirement for restriction between Groups I-III was previously made FINAL.

	Therefore, claims 406-408, 410, 413-417 and 419-423 are currently under examination to which the following grounds of rejection are applicable. 
Response to arguments
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claims 406-408, 410, 413-417 and 419-423 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10,442,849; claims 1-20 of U.S. Patent 10,208,285; claims 1-30 of U.S. Patent 10,358,473; claims 1-30 of U.S. Patent 10,358,474, claims 1-30 of U.S. Patent 11,028,142 and claims 1-27 of U.S. Patent  11,085,021 in view of Ma et al., (WO 2016/138491; Citations are from the National Stage U.S. Patent No. 10,273,280.  The National Stage is deemed an English language translation of the PCT).This rejection has been modified as necessitated by amendment of the claims in the response filed 4/7/2022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Patent 10,442,849; U.S. Patent 10,208,285; U.S. Patent 10,358,473; U.S. Patent 10,358,474;  U.S. Patent  11,028,142 and U.S. Patent  11,085,021.
Claim 1 of U.S. Patent 10,442,849 is directed to: a pharmaceutical composition comprising 
(I) a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising 
(a) a TCR subunit comprising (i) an extracellular domain, (ii) a transmembrane domain, and (iii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain; and 
(b) a murine, human or humanized scFv or single domain antibody comprising an antigen binding domain; and 
(II) a pharmaceutically acceptable carrier; wherein the TCR subunit and the antigen binding domain are operatively linked; wherein the extracellular domain, the transmembrane domain and the intracellular signaling domain are derived from a single subunit, wherein the single subunit is CD3 epsilon or wherein the single subunit is CD3 gamma, wherein the extracellular domain comprises a full length extracellular domain of the single subunit; wherein the TFP functionally interacts with an endogenous TCR when expressed in a T cell; and 
wherein the T cell exhibits increased cytotoxicity to a human cell expressing an antigen that specifically interacts with the antigen binding domain compared to a T cell not containing the TFP.

Claim 1 of U.S. Patent 10,208,285 is directed to: a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising 
(a) a TCR subunit comprising (i) at least a portion of a TCR extracellular domain, and (ii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of CD3 epsilon or CD3 gamma; and 
(b) a human or humanized antibody domain comprising an antigen binding domain that is a sdAb or VHH anti-mesothelin binding domain comprising the sequence of SEQ ID NO:58 or SEQ ID NO:59, wherein the TCR subunit and the antibody domain are operatively linked, and 
wherein the TFP incorporates into a functional TCR when expressed in a T cell.

Claim 1 of U.S. Patent 10,358,473 is directed to a  pharmaceutical composition comprising 
(I) a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising 
(a) a TCR subunit comprising a full-length CD3 epsilon sequence or a full-length CD3 gamma sequence; and 
(b) a mammalian scFv or single domain antibody comprising an anti-B-cell maturation antigen (BCMA) binding domain; and 
(II) a pharmaceutically acceptable carrier; wherein the TCR subunit and the anti-BCMA binding domain are operatively linked; wherein the TFP functionally interacts with an endogenous TCR when expressed in the T cell; and wherein the T cell exhibits increased cytotoxicity to a cell expressing an antigen that specifically interacts with the anti-BCMA binding domain compared to a T cell not containing the TFP.

Claim 1 of U.S. Patent 10,358,474 is directed to a pharmaceutical composition comprising 
(I) a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising 
(a) a TCR subunit comprising a full-length CD3 epsilon sequence or a full-length CD3 gamma sequence; and 
(b) a mammalian scFv or single domain antibody comprising an anti-CD19 binding domain; and 
(II) a pharmaceutically acceptable carrier; wherein the TCR subunit and the anti-CD19 binding domain are operatively linked; wherein the TFP functionally interacts with an endogenous TCR when expressed in the T cell; and wherein the T cell exhibits increased cytotoxicity to a cell expressing an antigen that specifically interacts with the anti-CD19 binding domain compared to a T cell not containing the TFP.

Claim 1 of U.S. Patent  11,028,142 is directed to a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising: 
(a) a TCR subunit comprising (i) an extracellular domain, (ii) a transmembrane domain, and (iii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain; and 
(b) a murine, human or humanized scFv or single domain antibody comprising an antigen binding domain; and 
a pharmaceutically acceptable carrier; 
wherein the TCR subunit and the antigen binding domain are operatively linked; wherein the extracellular domain, the transmembrane domain and the intracellular signaling domain are derived from a single subunit, wherein the single subunit is CD3 epsilon or wherein the single subunit is CD3 gamma; wherein the extracellular domain comprises an extracellular domain of the single subunit; wherein the TFP functionally interacts with an endogenous TCR when expressed in a T cell; and wherein the T cell exhibits increased cytotoxicity to a human cell expressing an antigen that specifically interacts with the antigen binding domain compared to a T cell not containing the TFP.

	Claim 1 of U.S. Patent 11,085,021 is directed to a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising: 
(a) a TCR subunit comprising (i) an extracellular domain of a TCR subunit or a portion thereof, (ii) a transmembrane domain, and (iii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of CD3 epsilon or CD3 gamma; and 
b) a human or humanized antibody domain comprising an antigen binding domain that is an anti-mesothelin single domain antibody comprising SEQ ID NO:58 or SEQ ID NO:59; wherein the TCR subunit and the antibody domain are operatively linked; and wherein the TFP incorporates into a functional TCR when expressed in a T cell.

	Amended claim 406 of the instant invention is directed to a recombinant nucleic acid comprising a sequence encoding:
(a) a first T-cell receptor (TCR) fusion protein (TFP) comprising:
(i) a first TCR subunit comprising:
(A) at least a portion of a TCR extracellular domain,
(B) a transmembrane domain, and
(C) a TCR intracellular domain comprising a stimulatory domain from an
intracellular signaling domain of a CD3 epsilon chain or  a CD3 gamma chain; and
(ii) a first antigen binding domain; and
(b) a second antigen binding domain that binds to a second antigen that is different from
the first antigen, and wherein the second antigen binding domain is a scFv or an sdAb
domain;
wherein the first TCR subunit and the first antigen binding domain are operatively linked, and wherein the first TFP incorporates into a TCR complex comprising an
endogenous TCR alpha chain, an endogenous TCR beta chain, an endogenous CD3 delta
chain and an endogenous CD3 zeta chain when expressed in a T cell.

All products require a nucleic acid encoding a first T-cell receptor (TCR) fusion protein (TFP) and a first human or humanized antibody domain comprising an antigen binding domain. Some claims further require  a T cell from a human subject transformed with said nucleic acid and a pharmaceutical composition comprising said T cell.  
	
Amended claim 406 essentially differs from the claims of U.S. Patent 10,442,849; U.S. Patent 10,208,285; U.S. Patent 10,358,473; U.S. Patent 10,358,474, U.S. Patent 11,028,142 and U.S. Patent  11,085,021 by requiring the nucleic acid to additionally encode a second antigen binding domain that is different from the first antigen, and wherein the first and second antigen binding domains are a scFv domain.
	Before the effective filing date of the claimed invention, Ma discloses recombinant nucleic acids encoding chimeric antigen receptors (CARs) comprising an antigen binding domain that is an anti-CD19 scFv and transfected immune T cell for treatment of T-cell lymphomas or T-cell leukemias, wherein the T cell also expresses the CD3 multimeric protein complex comprising four distinct chains including a CD3delta chain, a CD3gamma chain, and two CD3epsilon chains which associate with the T-cell receptor (TCR) composing of alphabeta chains (US Patent10,273,280, col. 14  lines 33-37; col. 42, lines 5-6; Figures 17A and 44) .
	In view of the benefits of adoptive immunotherapy with engineered T cells to target antigens on cancer cells, it would have been prima face obvious for one of ordinary skill in the art to modified a recombinant first TCR fusion protein comprising a first TCR and a first binding domain that bind to a first antigen such as an antigen in the contest of a MHC for T cell activation to further include a second antigen binding domain such as a scFv to effectively redirect and target a tumor antigen to create an improved engineered T cell able to target cancer antigens. 
Response to Applicants’ Arguments as they apply to rejection of claims 406-408, 410, 413-417 and 419-423 under Double Patenting
	At pages 8-9 of the remarks filed on 4/7/2022, Applicants essentially argue that: 1)  “claim 406 of the instant application recites "a first antigen binding domain that binds to a first antigen, and wherein the first antigen binding domain is a single-chain fragment variable (scFv) or a single domain antibody (sdAb) domain; and (b) a second antigen binding domain that binds to a second antigen that is different from the first antigen, and wherein the second antigen binding domain is a scFv or an sdAb domain." (Emphasis added). None of the claims of the referenced patents or patent applications recites such "a second antigen binding domain" as recited in the claims of the instant application.” and 2) “Dotti et al. does not cure the deficiencies of the referenced patents or patent applications…. Dotti does not teach or suggest "a second antigen binding domain that binds to a second antigen that is different from the first antigen, and wherein the second antigen binding domain is a scFv or an sdAb domain." Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1) and 2), as applicants contend, Dotti discloses that the immune cell is a T-cell, the activation molecule is one or more of CD3. Given that claim 406 has been amended to recite “a second antigen binding domain that binds to a second antigen that is different from the first antigen”, Dotti et al., is no longer applied as prior art to render the instant claims obvious. The examiner refers Applicants to the paragraphs set forth above where the prior art of Ma et al., has been applied to render obvious the claimed invention in relation to a second antigen binding domain that binds a second antigen that is different from the first antigen  and the structure of the TCR subunits over the claims of U.S. Patent 10,442,849; U.S. Patent 10,208,285; U.S. Patent 10,358,473; U.S. Patent 10,358,474, U.S. Patent 11,028,142 and U.S. Patent  11,085,021, as necessitated by amendment of the claims in the response filed 4/7/2022. 
Provisional Double Patenting 
Claims 406-408, 410, 413-417 and 419-423 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending application 16,222,846, as per claims filed on 6/28/2021; claims 111-130 of copending application 16,322,897, as per claims filed on 7/19/2021; claims 51-70 of copending application 16,436,110, as per claims filed on 3/12/2021; claims 23-42 of copending application 16,622,791, as per claims filed on 3/8/2021; claims 108-145 of copending application 16,979,380, as per claims filed on 10/15/2021; claims 292-311 of copending application 17,261,823, as per claims filed on 6/22/2021; in view of Ma et al., (WO 2016/138491; Citations are from the National Stage U.S. Patent No. 10,273,280.  The National Stage is deemed an English language translation of the PCT).This rejection has been modified as necessitated by amendment of the claims in the response filed 4/7/2022.
The rejection is maintained for the reasons of record as set forth at pages 9-14 of the non-final office action filed on 12/10/2021 and the reasons set forth in the paragraphs above .
***
Claims 406-408, 410, 413-417 and 419-423 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-118 of copending application 17,271,265, as per claims filed on 7/12/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17,271,265.
Response to Applicants’ Arguments as they apply to rejection of claims 406-408, 410, 413-417 and 419-423 under Provisional Double Patenting
	At page 9 of the remarks filed on 4/7/2022, Applicants argue that “According to MPEP 804, "If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date ... compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent."
Because the instant  claims are not allowable as claimed, the  provisional nonstatutory double patenting rejection over claims of application 17,271,265 is not the only rejection remaining in this application having the earliest effective U.S. filing date.

Claim Rejections - 35 USC § 112
Claims 406-408, 410, 413-417 and 419-423 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This rejection has been modified as necessitated by amendment of the claims in the response filed 4/7/2022
	Claim 406 has been amended to recite at line 8 “an intracellular signaling domain  of CD3 epsilon chain or a CD3 gamma” and at line 16 “the first TFP incorporates into a TCR complex comprising an endogenous TCR alpha chain, an endogenous TCR beta chain, an endogenous CD3 delta chain and an endogenous CD3 zeta chain”. The Specification does not define the phrase “the first TFP incorporates into a TCR complex” . Paragraph [0085] states “the TFP molecules comprising a human or humanized CD16 polypeptide or a fragment thereof, a TCR extracellular domain, a transmembrane domain, and an intracellular domain, wherein the TFP molecule is capable of functionally interacting with an nucleic acid as recited in claim 406 [emphasis added]. The practitioner in the art would readily understand that the term “incorporates” in relation to a nucleic acid sequence is routinely used to refer to incorporation of a nucleic acid into a vector or another recombinant construct. For instance, Kieback et al.. (US 20110189141; of record) states at paragraph [0055] “as recombinant DNA that is incorporated into a vector, an autonomously replicating plasmid, a virus (e. g., a retrovirus, or adenovirus).”
Claim 406 comprises a nucleic acid sequence comprising both: (a) the first TCR and (b) the second antigen that binds to a second antigen  that is different from the first antigen. Only the first TCR incorporates into an endogenous TCR alpha chain, an endogenous TCR beta chain, an endogenous CD3 delta chain and an endogenous CD3 zeta chain. However,  the same nucleic acid encoding the second antigen binding domain does not.  Is the antigen cleaved from the first TFP before said TFP is incorporated into the endogenous TCR alpha chain, endogenous TCR beta chain, endogenous CD3 delta chain and endogenous CD3 zeta chain, when expressed in a T cell? As such the metes and bounds of the claim are indefinite.
	It was previously noted that T-cell receptor (TCR) is a protein complex found on the surface of T cells, or T lymphocytes, which contains two different protein alpha (α) and a beta (β) chains. Moreover, in the plasma membrane the TCR receptor chains α and β associate with six additional adaptor proteins to form an octameric complex. The complex contains both α and β chains, forming the ligand-binding site, and the signaling modules CD3δ, CD3γ, CD3ε and CD3ζ in the stoichiometry TCR αβ - CD3εγ - CD3εδ - CD3ζζ  (see definition and structure of T-cell receptor From Wikipedia, the free encyclopedia; page 1-6; downloaded 12/2/2021). In fact, the Specification as filed provides in Figure 1.B the structure two exemplary ways of a single TCR engineered to have dual specificity, where the TCR subunits, epsilon, delta, alpha, beta, gamma, and epsilon are shown from left to right along the cell membrane. “  In one embodiment, the scFvs are operatively connected to each other via a first linker and operatively connected to the TCR via a second linker connected to, e.g., an epsilon subunit (shown on left epsilon subunit in the figure). In another embodiment, the scFvs are each operatively connected to a TCR subunit; shown in this example are an anti-CD19 scFv operatively connected via a linker to the gamma subunit, and an anti-BCMA scFv operatively connected via a linker to an epsilon subunit (shown on the gamma and right epsilon in the figure).”[Emphasis added]

    PNG
    media_image1.png
    571
    859
    media_image1.png
    Greyscale

Thus the Specification as filed appears to provide support in one embodiment for connection of a full length epsilon subunit expressing a first and second antigen binding domains  that are different to each other to the delta subunit of the complex. In another embodiment, the full gamma and full epsilon subunits expressing a first and a second antigen binding domains that are different to each other appear to be connected to the beta subunit of the TCR complex.  
Claim 408 is indefinite in its recitation of “the second antigen binding domain is operatively linked to the second TCR subunit; and wherein the second TFP incorporates into a TCR complex subunit” [emphasis added] for the same reasons set forth above for the incorporation of the first TFP into the TCR complex. Moreover, it is unclear whether the second TCR subunit incorporates into the same TCR complex where the first TFP incorporates or into a different TCR complex.
Claim 419 is indefinite in its recitation of “wherein the first TCR subunit lacks a functional CD3 zeta intracellular domain, a costimulatory domain, a heterologous stimulatory domain or any combination thereof”.  The specification does not define a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of a CD3 epsilon chain or a CD3 gamma chain and lacking a functional CD3 zeta intracellular domain, a costimulatory domain, a heterologous stimulatory domain or any combination thereof. For that matter, the specification does not provide any definition as to what is meant by a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of a CD3 epsilon chain or a CD3 gamma chain and also comprising a functional CD3 zeta intracellular domain, a costimulatory domain, a heterologous stimulatory domain or any combination thereof. The Specification provides examples of a TCR comprising the full length CD3 epsilon subunit including the CD3 intracellular domain comprising a stimulatory domain from an intracellular signaling domain of a CD3 (see Figure 5). 

    PNG
    media_image2.png
    265
    675
    media_image2.png
    Greyscale

Given that the intracellular functional CD3 zeta is naturally present in the alpha and beta chain, it is unclear whether a naturally occurring TCR intracellular domain comprising a signaling domain of a CD3 epsilon chain or a CD3 gamma chain also comprises a functional CD3 zeta intracellular domain, a costimulatory domain, a heterologous stimulatory domain or any combination thereof so it can be deleted from the first TCR subunit of claim 406.
Claim 420 is indefinite in its recitation of “the first TCR subunit lacks a functional CD3 zeta intracellular domain, a costimulatory domain, a heterologous stimulatory domain or any combination thereof; and wherein the second TCR subunit lacks a functional CD3 zeta intracellular domain, a costimulatory domain, a heterologous stimulatory domain or any combination thereof”.  Claim 420 is indefinite for the same reasons set forth above for claim 419. 
Claims 407, 410, 413-417 and 421-423 are indefinite insofar as they depend from claim 406.
                                   Claim Rejections - 35 USC § 103	Claims  406-408, 410, 413-417 and 419-423  remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kieback et al.. (US 20110189141), in view of Zugmaier et al., (EP 2 982 696 A2; of record IDS filed on 8/16/2019; No. 18) in view of Ma et al., (US Pub 2018/0187149) and Nolan et al., (Clinical Cancer Research; 1999; pages 3928–3941).This rejection has been modified as necessitated by amendment of the claims in the response filed 4/7/2022. 
Regarding claims 406 and  407, Kieback et al. discloses an isolated recombinant nucleic acid molecule encoding: (a)  a T-cell receptor (TCR) fusion protein (TFP) (para [0002]; para [0056]-[0059]) comprising: 
(i) a  first TCR subunit (para [0023]) comprising  (i) at least a portion of a TCR extracellular domain (para [0023]; para [0003] and (ii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain (para [0024]; and 
(ii) a first domain comprising an antigen binding domain (para [0023]; para [0040]); wherein the TCR subunit and the antigen binding domain are operatively linked (para [0040] ); and wherein the TFP incorporates into a TCR when expressed in a T-cell (para [0068]; [0060]; [0061]; [0070]) and 
(b)  a second binding domain, “a new type of therapy is disclosed that will target simultaneously at least two different antigens and may further target angiogenesis as well. This is exemplified by targeted antigens such as HER-2, a cell surface molecule that is presented independently of MHC restriction and the MHC-presented epitopes gp100209 and gp33 derived from the melanoma associated antigen gp100 or the model tumor antigen gp1 from the lymphocytic choriomeningitis virus, respectively”(para. [0020]).
Kieback et al. explicitly states that "Such expression is particularly appropriate where native assembly and export of the inventive fusion protein is desirable, since the activity of TCRs is influenced by native dimerization (folding and assembly) and presentation on the cell"; para [0070] and further discloses that "In the context of the present invention, a "functional" T-cell receptor (TCR) α- and/or β chain fusion protein shall mean an α- and/or β-chain fusion protein that, although the chain includes a (foreign) amino acid sequence or peptide, maintains at least substantial biological activity in the fusion protein. In the case of the α- and/or β-chain.-chain of a TCR, this shall mean that both chains remain able to form a T-cell receptor" para [0070]. Moreover, Kieback et al. teaches that the composition can be used in pharmaceutical compositions intended for use in treating a patient (para [0075]) and further teaches that antibodies have been used along with TCRs to recognize and treat cancer (para [0010]). Moreover, Kieback et al. explicitly states, “The inventors surprisingly could show that a TCR fusion protein having at least two functionalities, i.e. one for a MHC-presented epitope, and one for an additional antigen, can be generated without affecting the original specificity for the MHC-complex” (par [0021]). Kieback et al. provides examples of a first antigen and a second antigen that are not the same. For instance, at paragraph [0020] where two different targeted epitopes are melanoma associated antigen gp100 and HER-2. Kieback et al. refers to U.S. Pat. No. 6,534,633 B1 for antigen binding domains that are a single chain antibody , e.g, a sc-TCR, that can be expressed as a single chain or soluble receptor (paragraphs [0013][0044]); such that one of ordinary sill in the art would be able to design a first antigen biding domain and a second antigen biding domain that are  a single chain antibody.
Furthermore, given that the composition of Kieback can be used in in pharmaceutical compositions intended for use in treating a patient (para [0075]) and further teaches that antibodies have been used along with TCRs to recognize and treat cancer (para [0010]), one of ordinary skill in the art would have found it obvious to use a human or humanized scFv so that the composition may be used safely in a human patient. 
However, Kieback does not teach that the TCR intracellular domain comprises a stimulatory domain from an intracellular signaling domain of CD3 epsilon or CD3 gamma.
However, Zugmaier  discloses that CD3 epsilon is one of five CD3 chains normally expressed on T cells as part of the T cell receptor complex, see para [0014]: "As used herein, "CD3" denotes an antigen that is expressed on T cells, preferably human T cells as part of the multimolecular T cell receptor complex, the CD3 consisting of five different chains: CD3-epsilon, CD3-gamma, CD3-delta, CD3-eta and CD3 zeta. Clustering of CD3 on T cells e.g. by anti-CD3 antibodies leads to T cell activation similar to the binding of an antigen but independent from the clonal specificity of the T cell subset."
Given that CD3 epsilon is normally expressed as part of a T cell receptor complex, as taught by Kieback,  the skilled person would have found it obvious to combine the TCR of Kieback comprising an intracellular signaling domain of CD3 epsilon as disclosed in Zugmaier.
Furthermore, the incorporation of a first TCR subunit or chain comprising a TCR intracellular CD3 epsilon domain into a  CD3 complex consisting  of five different chains: CD3-epsilon, CD3-gamma, CD3-delta, CD3-eta and CD3 zeta when expressed in a T cells would have been obvious by the combine teachings of Kieback and Zugmaier
Regarding claim 408, The combined teachings of Kieback and Zugmaier do not explicitly teach an isolated nucleic acid molecule encoding a second TCR subunit.
However, before the effective filing date of the claimed invention, Ma et al., discloses  nucleic acid sequences encoding a compound CAR comprises two independent units of CARs (e.g, CD33 and CD123; CD19 and BCMA) (paragraph [0010][0017][0018][0022][0023][0032]) that is effective for generating strong anti-tumor effect in vitro and in vivo against two different tumor epitopes.
The ordinary artisan would have found more than sufficient motivation to have produced the claimed engineered T cell comprising two TCR fusion proteins in view of Ma where the reference teaches expression of a dual targeting CAR-T from a single long polynucleotide having the ability for regulating: a cytotoxic cell, e.g., T cell, and specificity to control off-target activity of the engineered T cell. Accordingly, the dual targeting aspect of a cell population that is double positive for the antigens would have been the motivation for the ordinary artisan to modify the combined teachings of Kieback according to Zugmaier to create an improved engineered T cell of this nature and kind. Because Ma’s teachings are vast and the techniques to create such engineered T cells was available to ordinary artisan, there would have been a reasonable assurance of success in having generated an engineered T cell comprising a second nucleic acid sequence encoding a second TCR comprising a portion of a TCR extracellular domain and a second antigen binding domain that is operatively linked to the second TCR.
Regarding claim 410, the combined teachings of Kieback,  Zugmaier and Ma render obvious claims 406 and 408. The selection of a first TCR subunit and second TCR subunit that are the same or different would be a matter of experimental design based on the type of antigens expressed on the surface of cancer cells.
Regarding claim 413, the combined teachings of Kieback,  Zugmaier and Ma render obvious claims 406 and 408. The selection of a first antigen binding domain to target CD19 and a second antigen binding domain to target BCMA is made obvious by Ma (paragraphs [0015][0082]-0084]).
Regarding claim 414, 415, 419-421, the combined teachings of Kieback,  Zugmaier and Ma render obvious claims 406 and 408. Moreover, Nolan et al., discloses that  ε (epsilon) and [Symbol font/0x7A] (zeta)  are indistinguishable for T cell signaling when assayed in the context of the intact TCR complex (abstract). Selection and optimization of stimulatory domains comprising the same or different intracellular signaling domains of CD3gamma, CD3delta or CD3epsilon for delivery of a particular immunotherapeutic T cell composition  is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the patient. The selection of a first TCR subunit and/or a second TCR subunit lacking a functional CD3[Symbol font/0x7A] and comprising a functional CD3ε would have been obvious in view of the teachings of Nolan.  
Regarding claim 416, the combined teachings of Kieback,  Zugmaier and Ma render obvious claims 406 and 408. Ma et al., discloses cleavable linker that allow “cCARs split and engage upon targets expressing CD33 and/or CD123” (paragraph [0018]). It would have been obvious for one of ordinary skill in the art to generate a recombinant nucleic acid sequence encoding a first TCR fusion protein and a second antigen binding domain and a second TCR fusion protein and a second antigen binding domain that is different from the first one further comprising a cleavable linker to split said first and second TCR complexes.  
Regarding claims 422-423, the combined teachings of  Kieback,  Zugmaier and Ma render obvious claims 406 and 408. The claimed structure of a second TFP comprising a second TCR subunit in addition to the second antigen binding domain (b) would have been obvious in view of the cited references. Additionally, Kieback states,  “said fusion protein comprises the one or more antigen binding amino acid sequences either spaced apart or directly in tandem, or the TCR is expressed as a single chain or soluble receptor.” (para [0044]).
Response to Applicants’ Arguments as they apply to rejection of claims 406-408, 410, 413-417 and 419-423 under 103
At pages 10-13 of the remarks filed on 4/7/2022, Applicants essentially argue that : 1) “Kieback et al. does not teach or suggest "a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of a CD3 epsilon chain or a CD3 gamma chain" as recited in claim 406…. Paragraph [0023] of Kieback et al. further teaches that the TCR may comprise: "only one of the α-chain or β-chain sequences as defined herein (in combination with a further α-chain or β-chain, respectively) or may comprise both chains" (emphasis added). Accordingly, the TCR of Kieback et al. is only composed of TCR alpha or beta chains.” 2) Furthermore, Kieback et al. does not teach or suggest the antigen binding domain being "a single-chain fragment variable ( scFv) or a single domain antibody ( sdAb) domain" as recited in claim 406. Paragraph [0023] of Kie back et al. teaches that: "the present invention provides a functional TCR a and/or~ chain fusion protein ... containing at least one amino acid (or peptide) sequence recognizing and binding an antigen" ( emphasis added). Kieback et al. further teaches at paragraph [0053] that: "in the TCR fusion protein, the amino acid sequence recognizing and binding an antigen has preferably a length of between 5-20 amino acids, more preferably between 6 and 12 amino acids. The amino acid sequence recognizing and binding an antigen is preferably selected from SEQ ID NO: 1 and/or 2 corresponding to MARSGL and CDCRGDCFC" ( emphasis added)., 3) “However, nowhere does Zugmaier et al. teach or suggest linking a first antigen binding domain to a TCR subunit comprising "a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of a CD3 epsilon chain or a CD3 gamma chain." Moreover, Zugmaier et al. does not teach or suggest "a second antigen binding domain that binds to a second antigen that is different from the first antigen, and wherein the second antigen binding domain is a scFv or an sdAb domain." and 4) “Nolan et al. does not teach or suggest "a second antigen binding domain that binds to a second antigen that is different from the first antigen, and wherein the second antigen binding domain is a scFv or an sdAb domain" as recited in claim 406.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) the fact that Kieback et al. does not teach that the TCR fusion protein comprises a CD3 epsilon chain or a CD3 gamma chain is not disputed. However, Kieback is not applied alone, but in combination with Zugmaier, Ma and Nolan, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. In relation to paragraph [0024] cited by Applicants, “the present invention may comprise only one of the α -chain or β-chain sequences as defined herein (in combination with a further .alpha.-chain or β-chain, respectively) or may comprise both chains.” this paragraph refers to the TCR α and/or β chain fusion protein that are necessary to recognize and binding to at least one MHC-presented epitope. However, Kieback et al. describes that upon recognition of the MHC-presented epitope, of said TCR , there is functional signal transduction. Given that the T cell receptor is composed of an α and a β chain that are intimately associated with the CD3-epsilon, CD3-gamma, CD3-delta chains to form the T3 complex, the practitioner in the art would readily understand that functional signal transduction is not only limited to Kieback’ TCR comprising single αβ chains as applicants allege. 
Regarding 2),  the fact that Kieback et al. preferentially teaches binding peptides do not undermine the rejection of record.  Kieback et al., clearly refers to U.S. Pat. No. 6,534,633 B1 for antigen binding domains that are a single chain antibody , e.g, a sc-TCR (paragraphs [0013][0044]); such that one of ordinary sill in the art would be able to design a first antigen biding domain and a second antigen biding domain as a single chain antibody. Indeed, the Ma’s teaching in relation to fusion protein comprising a recombinant nucleic acid sequence encoding two full length CAR comprising antigen recognition domains consisting of single chain fragment variable (scFv) was routine and well known in the art before the effective filing date of the claimed invention. There is no reason why a scFv or sdAb domain could not be inserted into Kieback’s  recombinant nucleic acid encoding a fusion protein as easily as it is inserted in Ma’s nucleic acid encoding full length dual CARs. The instant claims are product claims requiring a fist TCR subunit comprising a CD3 epsilon or a CD3 gamma and a second antigen binding domain that is a scFv. The combined teachings of Kieback and Zugmaier make obvious the first TCR subunit comprising a CD3 epsilon. The claims don't require any astounding levels of efficacy: all that is required under 103 is what KSR has told us. 

    PNG
    media_image3.png
    377
    562
    media_image3.png
    Greyscale
Regarding 3), Zugmaier et al., remedies the teaching of Kieback by disclosing the CD3 consisting of five different chains: CD3-epsilon, CD3-gamma, CD3- delta, CD3-eta and CD3 zeta making obvious to construct a first TCR subunit linked to an antigen binding domain (e.g, a peptide binding domain) with an intracellular  CD3delta chain. In fact, the structure of a TCR complex is well known in the art.  The prior art of Ma et al., (US Patent 10,273,280) discloses that the T cell receptor is composed of an α and a β chain is intimately associated with the CD3-epsilon, CD3-gamma, CD3-delta chains to form the T3 complex (e.g, “T cell also expresses the CD3 multimeric protein complex comprising four distinct chains including a CD3delta chain, a CD3gamma chain, and two CD3epsilon chains which associate with the T-cell receptor (TCR) composing of αβ chains .” (US Patent10,273,280, col. 14  lines 33-37) . Given that CD3 epsilon is normally expressed as part of a T cell receptor complex, as taught by Kieback,  the skilled person would have found it obvious to combine the TCR of Kieback comprising αβ chains with an intracellular signaling domain of CD3 epsilon, as disclosed in Zugmaier.
Regarding 4), In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  None of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection.  Therefore, Applicant’s argument that Nolan et al. does not teach or suggest "a second antigen binding domain that binds to a second antigen that is different from the first antigen is irrelevant.
New grounds of rejection
35 U.S.C. 112, (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 417 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  Claim 406 depends from claim 406.   Claim 417 newly requires that “the  first antigen binding domain, the second antigen binding domain or both is a VH domain”.  Claim 417 broadens the scope of the claimed first and second binding domains which are a scFv or sdAb domain, permitting that it may be “a VH domain.”
Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim 421 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  Claim 421 depends from claim 420.   Claim 420 requires that “the first TCR subunit lacks a functional CD3 zeta intracellular domain, a costimulatory domain, a heterologous stimulatory domain or any combination thereof; and wherein the second TCR subunit lacks a functional CD3 zeta intracellular domain, a costimulatory domain, a heterologous stimulatory domain or any combination thereof”. Claim 421 does not further limits any of the structural limitation of claim 420. 
Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Claims 406-408, 410, 413-417 and 419-423 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633